

 
 

--------------------------------------------------------------------------------

 

UNITED STATES OF AMERICA BEFORE THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM WASHINGTON, D.C.
 
Written Agreement by and between
Docket No. 10-172-WA/RB-HC
 
TIB FINANCIAL CORPORATION
Naples, Florida
 
and
 
FEDERAL RESERVE BANK OF ATLANTA
Atlanta, Georgia
 
 
WHEREAS, TIB Financial Corporation, Naples, Florida (“TIB”), a registered bank
holding company, owns and controls TIB Bank, Naples, Florida (the “Bank”), a
state-chartered nonmember bank;
 
WHEREAS, it is the common goal of TIB and the Federal Reserve Bank of Atlanta
(the “Reserve Bank”) to maintain the financial soundness of TIB so that TIB may
serve as a source of strength to the Bank;
 
WHEREAS, TIB and the Reserve Bank have mutually agreed to enter into this
Written Agreement (the “Agreement”); and
 
WHEREAS, on September 13, 2010, the board of directors of TIB, at a duly
constituted meeting, adopted a resolution authorizing and directing Thomas J.
Longe to enter into this Agreement on behalf of TIB, and consenting to
compliance with each and every provision of this Agreement by TIB and its
institution-affiliated parties, as defined in sections 3(u) and 8(b)(3) of the
Federal Deposit Insurance Act, as amended (the “FDI Act”)(12 U.S.C. §§ 1813(u)
and 1818(b)(3)).


NOW, THEREFORE, TIB and the Reserve Bank agree as follows:
 
Source of Strength
 
1. The board of directors of TIB shall take appropriate steps to fully utilize
TIB’s financial and managerial resources, pursuant to section 225.4(a) of
Regulation Y of the Board of Governors of the Federal Reserve System (the “Board
of Governors”) (12 C.F.R. § 225.4(a)), to serve as a source of strength to the
Bank, including, but not limited to, taking steps to ensure that the Bank
complies with the Consent Order entered into with the FDIC and the State of
Florida Office of Financial Regulation on July 2, 2010, and any other
supervisory action taken by the Bank’s federal or state regulator.


Dividends and Distributions
 
2. (a) TIB shall not declare or pay any dividends without the prior written
approval of the Reserve Bank and the Director of the Division of Banking
Supervision and Regulation (the “Director”) of the Board of Governors.
 
    (b) TIB shall not directly or indirectly take dividends or any other form
of  payment representing a reduction in capital from the Bank without the prior
written approval
of the Reserve Bank.
 
    (c) TIB and its nonbank subsidiaries shall not make any distributions of
interest, principal, or other sums on subordinated debentures or trust preferred
securities
without the prior written approval of the Reserve Bank and the Director.
 
    (d) All requests for prior approval shall be received by the Reserve Bank at
least 30 days prior to the proposed dividend declaration date, proposed
distribution on

 subordinated debentures, and required notice of deferral on trust preferred
securities.  All requests shall contain, at a minimum, current and projected
information on TIB’s capital,
earnings, and cash flow; the Bank’s capital, asset quality, earnings, and
allowance for loan and lease losses; and identification of the sources of funds
for the proposed payment or distribution. For requests to declare or pay
dividends, TIB must also demonstrate that the requested declaration or payment
of dividends is consistent with the Board of Governors’ Policy Statement on the
Payment of Cash Dividends by State Member Banks and Bank Holding Companies,
dated November 14, 1985 (Federal Reserve Regulatory Service, 4-877 at page
4-323).


Debt and Stock Redemption
 
3. (a) TIB and any nonbank subsidiary shall not, directly or indirectly, incur,
increase, or guarantee any debt without the prior written approval of the
Reserve Bank.  All requests for prior written approval shall contain, but not be
limited to, a statement regarding the purpose of the debt, the terms of the
debt, and the planned source(s) for debt repayment, and an analysis of the cash
flow resources available to meet such debt repayment.
 
   (b) TIB shall not, directly or indirectly, purchase or redeem any shares of
its stock without the prior written approval of the Reserve Bank.


Capital Plan
 
4. Within 60 days of this Agreement, TIB shall submit to the Reserve Bank an
acceptable written plan to maintain sufficient capital at TIB on a consolidated
basis.  The plan shall, at a minimum, address, consider, and include:
 
   (a) The consolidated organization’s and the Bank’s current and future capital
requirements, including compliance with the Capital Adequacy Guidelines for Bank
Holding Companies: Risk-Based Measure and Tier 1 Leverage Measure, Appendices A
and D of Regulation Y of the Board of Governors (12 C.F.R. Part 225, App. A and
D) and the applicable capital adequacy guidelines for the Bank issued by the
Bank’s federal regulator;
 
  (b) the adequacy of the Bank’s capital, taking into account the volume of
classified credits, its risk profile, the adequacy of the allowance for loan and
lease losses, current and projected asset growth, and projected earnings;


     (c) the source and availability of additional funds necessary to fulfill
the consolidated organization’s and the Bank’s future capital requirements on a
timely basis;
 
    (d) supervisory requests for additional capital at the Bank or the
requirements of any supervisory action imposed on the Bank by its federal or
state regulator; and


    (e) the requirements of section 225.4(a) of Regulation Y of the Board
of  Governors that TIB serve as a source of strength to the Bank.
 
    5. TIB shall notify the Reserve Bank, in writing, no more than 45 days after
the end of any quarter in which any of TIB’s capital ratios fall below the
approved plan’s minimum ratios. Together with the notification, TIB shall submit
an acceptable written plan that details the steps that TIB will take to increase
TIB’s capital ratios to or above the approved plan's minimums.
 
Compliance with Laws and Regulations
 
    6. (a) In appointing any new director or senior executive officer, or
changing the responsibilities of any senior executive officer so that the
officer would assume a different senior executive officer position, TIB shall
comply with the notice provisions of section 32 of the FDI Act (12 U.S.C. §
1831i) and Subpart H of Regulation Y of the Board of Governors  (12 C.F.R. §§
225.71 et seq.).
 
        (b) TIB shall comply with the restrictions on indemnification and
severance payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and
Part 359 of the Federal Deposit Insurance Corporation’s regulations (12 C.F.R.
Part 359).


Progress Reports
 
    7. Within 30 days after the end of each calendar quarter following the date
of this Agreement, the board of directors shall submit to the Reserve Bank
written progress reports detailing the form and manner of all actions taken to
secure compliance with the provisions of this Agreement and the results thereof,
and a parent company only balance sheet, income statement, and, as applicable,
report of changes in stockholders’ equity.


Approval and Implementation of Plan
 
    8. (a) TIB shall submit a written capital plan that is acceptable to the
Reserve Bank within the applicable time period set forth in paragraph 4 of this
Agreement.
 
     (b) Within 10 days of approval by the Reserve Bank, TIB shall adopt the
approved capital plan. Upon adoption, TIB shall promptly implement the approved
plan, and thereafter fully comply with it.
 
      (c) During the term of this Agreement, the approved capital plan shall not
be amended or rescinded without the prior written approval of the Reserve Bank.
 
Communications
 
9.
All communications regarding this Agreement shall be sent to:

 
    (a)       Mr. Steve Wise
        Vice President
        Federal Reserve Bank of Atlanta
        1000 Peachtree Street, NE
        Atlanta, Georgia 30309


    (b)      Mr. Thomas J. Longe
        Chief Executive Officer
        TIB Financial Corporation
        599 Ninth Street, North, Suite 101
        Naples, Florida 34102


Miscellaneous


10. Notwithstanding any provision of this Agreement, the Reserve Bank may, in
its sole discretion, grant written extensions of time to TIB to comply with any
provision
of this Agreement.


11. The provisions of this Agreement shall be binding upon TIB and its
institution-affiliated parties, in their capacities as such, and their
successors and assigns.


12. Each provision of this Agreement shall remain effective and enforceable
until stayed, modified, terminated, or suspended in writing by the Reserve Bank.


13. The provisions of this Agreement shall not bar, estop, or otherwise prevent
the Board of Governors, the Reserve Bank or any other federal or state agency
from taking
any other action affecting TIB, the Bank, any nonbank subsidiary of TIB, or any
of their current or former institution-affiliated parties and their successors
and assigns.


14. Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831aa), this Agreement
is enforceable by the Board of Governors under section 8 of the FDI Act (12
U.S.C. §
1818).



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 13th day of September, 2010.
 
TIB FINANCIAL CORPORATION
FEDERAL RESERVE BANK OF ATLANTA

 
By: /s/ Thomas J. Longe           
By: /s/ Steve Wise           

Thomas J.
Longe                                                                           Steve
Wise

 
Chief Executive Officer
Vice President




 
 

--------------------------------------------------------------------------------

 
